                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VIVIAN MARTIN,                              CIVIL ACTION

                  Plaintiff,

             v.
                                            NO.   20-5401
THE BOEING COMPANY d/b/a
BOEING,

                  Defendant.

                               MEMORANDUM

Joyner, J.                                             May 24 , 2021

     Presently before the Court is Defendant’s Motion for

Partial Dismissal of Plaintiff’s Claims pursuant to Rule

12(b)(6).    For the reasons that follow we grant the Motion in

part and deny the Motion in part.

                         Statement of Facts

     Plaintiff Vivian Martin (“Martin”) brings this case against

her employer, Defendant The Boeing Company (“Boeing”), under

three statutes, 42 U.S.C. § 1981, Title VII of the Civil Rights

Act of 1964 (“Title VII”), and the Pennsylvania Human Relations

Act (“PHRA”), for race discrimination, religious discrimination,

and retaliation.    (Compl., Doc. No. 1 at ¶ 1.)    She alleges a

hostile work environment and discriminatory failure to promote.

(Id.)




                                   1
     Martin avers that she has worked for Boeing since 1993, but

because of her race (African-American) and/or religion (Muslim)

she has not received a promotion since 2007 despite applying for

at least five positions (Human Resource First-Line Manager

(April 4, 2019), Global Diversity & Inclusion Manager (September

22, 2019), First Line Fact Finding Manager (December 10, 2019),

Senior Corporate Investigator (February 4, 2020), and Ethics &

Compliance Position (February 18, 2020)).   (Compl., Doc. No. 1

at ¶ 10, 22.)

     Plaintiff dual-filed a Charge of Discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”) and the

Pennsylvania Human Relations Commission on March 24, 2020.   On

this administrative charge, Martin checked boxes indicating that

she was experiencing discrimination based on race, sex,

religion, age, retaliation, and that her claims were a

“continuing action.”   She wrote:

     In the last year, I applied for the following positions:
     April 4, 2019, Human Resource First Line Manager
     (#1900078308); December 10, 2019, First Line Manager
     (#0000016181);   February    4,   2020,  Sr.   Corporate
     Investigator (#00000181 293) and February 18, 2020,
     Ethics and Compliance Advisor #000001 83383). I do not
     know the gender, race, religion or age of any of the
     selectees. I also believe I have been paid a lower wage
     than others in my job classification, but do not have
     this information. In the last year, I applied to the
     above (4) positions, in addition to internal temporary
     assignments.   I  have   not    applied for   additional
     opportunities due to the lack of continual opportunities
     because I feel I am being discriminated & retaliated
     against because of my religion, Muslim race, black and

                                    2
        gender, female, as well as age, 54. The last promotion
        I received was prior to disclosing in the workplace that
        I am a Muslim.

        I believe I am underpaid and have not been selected for
        the listed positions because of my race, black, sex,
        female and my religion, Muslim (I wear a Hajib) in
        violation of Title VII of the Civil Rights Act of 1964,
        as amended. I also believe I have not been selected for
        any of the above positions and underpaid in my current
        position, due to my age, 54, in violation of Age
        Discrimination in Employment Act.

(Def.’s Mot. for Partial Dismissal of Pl.’s Claims pursuant to

Rule 12(b)(6), Doc. No. 12, Ex. 1 at 20–22.)     On March 23, 2020,

Martin emailed the EEOC the same allegations and stated: “I

believe I have been black-balled from any further promotional &

developmental opportunities since I self-disclosed back in 2011

timeframe.”     (Id. at 22.)

     For a variety of reasons, Boeing moves to dismiss: 1)

Plaintiff’s failure-to-promote claims under 42 U.S.C. § 1981,

Title VII, and the PHRA, 2) Plaintiff’s hostile work environment

claims under Title VII and the PHRA, and 3) Plaintiff’s

retaliation claims under Title VII and the PHRA.

                      Subject-Matter Jurisdiction

     The Court has federal-question jurisdiction over the

federal law claims pursuant to 28 U.S.C. § 1331 and supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. §

1367.     (Compl., Doc. No. 1 at ¶ 5.)




                                   3
                         Standard of Review

     To survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6), the plaintiff must allege “sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    We accept all well-pleaded allegations as true and

view them in the light most favorable to the plaintiff.

Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007).

In addition to the complaint, we may also consider any

undisputedly authentic documents that a plaintiff bases her

claims on, such as Martin’s EEOC administrative charge.    See

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

                            Failure to Promote

     Defendant contends that all of Martin’s allegations of

discriminatory failure to promote must be dismissed because she

failed to allege specific facts necessary to show plausible

claims.    Defendant also argues that some of the failure-to-

promote claims must be dismissed because Martin failed to

exhaust her administrative remedies or because they are time

barred.    We agree only in part and find that the Title VII and

PHRA claims related to the “HR First-Line Manager” position are

time barred and that the Title VII and PHRA claims related to



                                  4
the “Global Diversity and Inclusion Manager” position have not

been administratively exhausted.

                            All Positions

     Plaintiff did plead sufficient facts to show a plausible

claim that she was denied the promotions for discriminatory

reasons.   A failure-to-promote claim “requires a Title VII

plaintiff to show ‘(i) that he belongs to a [protected

category]; (ii) that he applied and was qualified for a job for

which the employer was seeking applicants; (iii) that, despite

his qualifications, he was rejected; and (iv) that, after his

rejection, the position remained open and the employer continued

to seek applicants from persons of complainant's

qualifications.’”    Noel v. The Boeing Co., 622 F.3d 266, 274 (3d

Cir. 2010), as amended (Oct. 18, 2010) (citing Fuentes v.

Perskie, 32 F.3d 759, 763 (3d Cir. 1994)).     Martin has alleged

that she is a member of a protected class, stating that she is

Black and Muslim, and that she applied and was qualified for the

positions but that “despite her qualifications, Mrs. Martin did

not receive so much as an interview for any of these jobs and

was never promoted.”   (Compl., Doc. No. 1 at 9.)    She further

states that “[a]t least eight others [sic] people have been

brought in” at the higher level and that “[n]one of them were

black.”    (Compl., Doc. No. 1 at 9.)   Plaintiff’s claims will not

be dismissed on a Rule 12(b)(6) motion for “lack of detailed

                                  5
facts.”    In re Tower Air, Inc., 416 F.3d 229, 237 (3d Cir.

2005).    Martin has stated sufficient facts to show a plausible

claim and so we do not dismiss the claims.

                        “HR First-Line Manager”

     The Title VII and PHRA claims related to the “HR First-Line

Manager” position are time barred.     “In states where an agency

may grant relief for federally prohibited employment

discrimination, such as Pennsylvania, a plaintiff must file

claims with the EEOC within 300 days of the alleged unlawful

employment practice.”    Leonard v. TJUH Sys., No. CV 17-2023,

2019 WL 3802024, at *3 (E.D. Pa. Aug. 13, 2019).       Each failure-

to-promote claim is a discrete act that starts a new clock for

charges.    See Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 114 (2002).    Because Plaintiff asserts that she was denied

the “HR First-Line Manager” position on April 4, 2019, a timely

filing of the administrative charge under Title VII would have

been by January 29, 2020.     Plaintiff, however, filed the charge

on March 24, 2020, which is after that day.       (Def.’s Mot. for

Partial Dismissal of Pl.’s Claims pursuant to Rule 12(b)(6),

Doc. No. 12, Ex. 1 at 20.)    The claims related to the “HR First-

Line Manager” position are, therefore, untimely under both Title

VII and the PHRA.    We dismiss the claims without prejudice to

allow Plaintiff the option of attempting to articulate a basis

for tolling the time period in which she should have filed the

                                   6
charge.     See Khalifeh v. Duff & Phelps Corp., No. CV 16-4572,

2017 WL 1003220, at *4 (D.N.J. Mar. 15, 2017).

                “Global Diversity & Inclusion Manager”

     We dismiss the Title VII and PHRA claims related to the

“Global Diversity and Inclusion Manager” position because

Plaintiff failed to exhaust her administrative remedies.       Before

suing in court under Title VII or the PHRA, an employee must

exhaust the available administrative remedies by filing a timely

discrimination charge with the EEOC.     Leonard, 2019 WL 3802024,

at *7 (citing 42 U.S.C. § 2000e-5(b), (e)(1), (f)(1)).       Each

position of alleged failure to promote is an independent action

and must be separately exhausted.      See Taylor v. Brandywine Sch.

Dist., 202 F. App’x 570, 575 (3d Cir. 2006); Rush v. Scott

Specialty Gases, Inc., 113 F.3d 476, 483–84 (3d Cir. 1997).

Plaintiff did not mention her application for “Global Diversity

& Inclusion Manager” in her administrative charge and so she has

failed to exhaust her administrative remedies related to that

position.    We dismiss the claims without prejudice.

                       Hostile Work Environment

     Plaintiff has not failed to exhaust her administrative

remedies for her hostile work environment claims under Title VII

and the PHRA.    In order to file suit, an employee must first put

the agency and employer on notice of a claim at the

administrative stage.     Leonard, 2019 WL 3802024, at *7.   “The

                                   7
test in the Third Circuit for exhaustion of administrative

remedies is ‘whether the acts alleged in the subsequent suit are

fairly within the scope of the prior EEOC complaint, or the

investigation arising therefrom.’”    Hewitt v. BS Transportation

of Illinois, LLC, 355 F. Supp. 3d 227, 235 (E.D. Pa. 2019)

(quoting Weems v. Kehe Food Distributors, Inc., 804 F. Supp. 2d

339, 341 (E.D. Pa. 2011)).   “[T]he scope of the original charge

should be liberally construed” because an individual without

counsel is often “not well vested in the art of legal

description.”   E.E.O.C. v. Kronos Inc., 620 F.3d 287, 300 (3d

Cir. 2010) (quoting Hicks v. ABT Assocs., Inc., 572 F.2d 960,

965 (3d Cir. 1978)).

      Martin’s administrative charge did provide notice of a

hostile work environment claim because such a claim was within

the scope of the conduct described.    Martin wrote in her charge

that she lacked opportunities because she was “discriminated &

retaliated against because of [her] religion, Muslim race, black

and gender, female, as well as age.”   (Def.’s Mot. for Partial

Dismissal of Pl.’s Claims pursuant to Rule 12(b)(6), Doc. No.

12, Ex. 1 at 20–22.)   Martin’s charge alleged that she had been

denied promotions and received unfair pay and she checked the

box indicating that she was reporting a “continuing violation.”

Id.   Liberally construing her language and approaching it

without the expectation of a legal description, the charge

                                 8
included sufficient information and detail of conduct reasonably

amounting to a potential hostile work environment claim.    We do

not dismiss the claims.

                            Retaliation

     Plaintiff did not fail to exhaust her administrative

remedies for her retaliation claims.   Defendant argues that

Plaintiff’s administrative charge contained no information about

internal complaints or retaliatory adverse action, or “other

information that would put Boeing and the agencies on notice

that any retaliation was at issue.”    (Def.’s Mot. for Partial

Dismissal of Pl.’s Claims pursuant to Rule 12(b)(6), Doc. No. 12

at 6.)   Plaintiff actually did mention retaliation twice in her

short administrative charge, both checking the “retaliation” box

and saying that she was “discriminated & retaliated against,” as

well as listing the promotions she was denied.   (Id.)   She also

stated that had been “blackballed” in her email to the EEOC.

(Id. at 22.)   By doing more than “merely checking off the box on

the Charge form,” Martin put Defendant and the agency on notice

of a retaliation claim.   Flora v. Wyndcroft Sch., No. CIV.A. 12-

6455, 2013 WL 664194, at *4 (E.D. Pa. Feb. 25, 2013); Hewitt,

355 F. Supp. 3d at 235 (dismissing a retaliation claim where the

retaliation box was unchecked).    Martin explicitly said in her

administrative charge that she had been retaliated against and

so we do not dismiss the retaliation claims.

                                  9
                           Conclusion

     For the reasons we have discussed, Defendant’s Motion for

Partial Dismissal of Plaintiff’s Claims pursuant to Rule

12(b)(6) is denied in part and granted in part.   An Order

follows.




                               10
